Citation Nr: 0617426	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  99-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disorder, currently rated as 20 percent disabling.  

REPRESENTATION

Appellant represented by:  New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
January 1957 to December 1959 and from January 1963 to 
December 1965.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  
In March 1999 the veteran testified at a RO hearing.  In a 
September 2004 statement the veteran stated that his service-
connected cervical radiculopathy was getting worse and he was 
experiencing radiating pain in his right upper extremity.  In 
a February 2005 rating decision the veteran was granted 
service connection for radiculopathy of the right hand as 
secondary to his service-connected cervical radiculopathy.  

The Board notes that in the September 2004 statement the 
veteran requested that his records be transferred to the RO 
in Philadelphia.  The Board hereby refers this matter to the 
RO for appropriate action.  


FINDING OF FACT

The veteran's cervical spine disorder is severe with 
recurring attacks.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent (but no higher) for 
service-connected cervical spine disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a Diagnostic Code, 5293 (prior to September 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the September 2005 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the September 2005 VCAA letter, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the September 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the September 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
appellant has not indicated and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves an increased rating 
issue, VA believes that the Dingess/Hartman analysis can be 
analogously applied to the increased rating issue situation 
so as to require notice regarding the effective date of any 
increased rating.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not given notice of the type of evidence necessary to 
establish an effective date for the rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  The Board notes that 
the RO did furnish the veteran the September 2005 VCAA letter 
in which it advised him that it was responsible for obtaining 
VA medical records.  He was also advised to identify any 
evidence or information that could help substantiate his 
claim.  In determining the effective date for an increased 
rating, consideration is given to evidence which shows if and 
when an increase in disability occurred.  38 U.S.C.A. 
§ 5110(b).  In view of the fact that the RO took appropriate 
action to assist the veteran in obtaining all such evidence, 
the Board concludes that there was no prejudice to the 
veteran due to any failure to notify him as to the type of 
evidence necessary to establish the effective date for an 
increase in his rating. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical spine disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected cervical spine disorder has 
been rated under the older Diagnostic Codes 5290 and 5293 (by 
analogy) and the newer back regulations.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic 
Code, 5241 Spinal fusion; Diagnostic Code, 5242 Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The new rating criteria for intervertebral disc syndrome is 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the previous criteria, Diagnostic Code 5290 for 
limitation of motion of the cervical spine provides that 
slight limitation of motion of the cervical spine warrants a 
10 percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants a 
30 percent rating.  38 C.F.R. § 4.71a.

Under the older Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
2002).

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

Another applicable code is Diagnostic Code 5003 for 
arthritis.  For purposes of this case, the Board notes that 
under Diagnostic Code 5003 for degenerative arthritis, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

VA medical records from the 1990s showed the veteran 
complained of neck pain and right arm associated with 
numbness of thumb and forefinger.  The veteran appeared to 
have tenderness particularly from C5-C7 area.  It was 
reported that x-rays showed degenerative joint disease and 
the veteran also had a diagnosis of degenerative disc disease 
and radiculopathy.  

A September 1996 VA electromyographic examination found that 
the veteran had chronic hyperirritability of the C5-7 motor 
roots.  During a September 1996 VA examination the veteran 
complained of constant neck pain.  The veteran reported that 
he was told he had disc problems between C4 and C5.  Physical 
examination showed he had full flexion in his neck, extension 
was less than 20 degrees, lateral flexion and rotation was 
less than 30 degrees.  The examiner commented that the 
veteran had a history consistent with cervical radiculopathy.  

The veteran's March 1997 VA examination showed that he 
continued to complain of neck pain.  Range of motion studies 
revealed that he could extend from 0 to 20 degrees, external 
rotation to the left and right was approximately 45 degrees.  
Lateral rotation to the left and right was approximately 30 
degrees.  Reflex examination showed he had a loss of his 
brachial radialis reflex on the right side.  The examiner 
opined that the veteran had cervical radiculopathy based on 
the C6 nerve root, which probably resulted in disc 
herniation.  An April 1997 rating decision raised the 
veteran's service-connected cervical spine disorder from 10 
to 20 percent. A July 1997 note from a VA doctor indicated 
that the veteran was seen at the neurosurgery clinic and 
based upon a review of the MRI had a C6-C7 herniated disc 
which was responsible for increased pain and inability to 
perform motor tasks.  The examiner opined that the veteran's 
condition was 50 to 60 percent disabling.

An August 1997 VA examination indicated that the veteran had 
constant neck pain that radiated to the trapezia with equal 
intensity to the left and right.  The numbness in the radial 
aspect of the first and second digits of the left hand was 
constant and not did not change in the past 2 years, however 
the cramping of the right forearm did increase in severity.  
The veteran is left handed.  Range of motion studies showed 
45 degrees of forward flexion without pain, 35 degrees of 
hyperextension with pain, 35 degrees of bilateral lateral 
bending without pain, and 70 degrees of rotation with pain at 
the end of the ranges of motion.  The diagnoses were chronic 
cervical strain and sprain with symptom radiation to the 
right upper extremity, degenerative joint disease of the 
cervical spine with symptomatic arthrofibrosis and herniated 
cervical disc, confirmed through MRI and elctrodiagnostic 
testing was abnormal, also confirming radiculopathy, right 
upper extremity.  The examiner commented that the veteran had 
a functional involvement of the cervical spine and right 
upper extremity which would result in a lack of endurance, 
lack of strength, weakness, incoordinate motion, involving 
the cervical spine and right upper extremity.  With flare ups 
he would have more problems, with further decreased motion.  

A June 1997 VA medical record showed that the veteran's neck 
pain continued to worsen.  A recent MRI appeared to have 
shown C6 to C7 disc herniation.  The examiner indicated the 
veteran had cervical radiculopathy with stenosis.  

A September 1999 VA examination found that there were spasms 
and tenderness of a moderate variety in the paraspinal 
muscles of the cervical spine.  Forward flexion was from 0 to 
20 degrees, extension was from 0 to 10 degrees, lateral 
rotation was from 0 to 15 degrees.  The veteran had decreased 
sensation in the C5-C6 dermatomal pattern of the right upper 
extremity.  The diagnosis was status post injury to the 
cervical spine with a cervical radiculopathy, cervical 
strain/sprain syndrome with post traumatic herniated disc and 
cervical radiculopathy.  The examiner commented that the 
veteran was prone for easier fatigability of the right upper 
extremity.  He was prone to exacerbations of the neck 
disorder.  

The veteran's final examination of record was in November 
2003 and revealed that the veteran had forward flexion from 0 
to 20 degrees, extension from 0 to 10 degrees, lateral 
rotation from 0 to 15 degrees, lateral rotation from 0 to 
20 degrees.  The diagnosis was cervical disc disease with 
cervical radiculopathy, with no evidence of fatigability nor 
incoordination.  

The veteran is entitled to a higher rating of 40 percent 
under the older Diagnostic Code 5293 as the medical evidence 
has demonstrated that his service-connected cervical spine 
disorder is severe.  A September 1996 VA electromyographic 
examination found that the veteran had chronic 
hyperirritability of the C5-C7 motor roots.  The veteran 
complained of constant and increasing neck pain.  The 
September 1999 VA examination found that the veteran had 
spasms and was prone to exacerbations of the neck disorder.  
The veteran is not entitled to a rating of 60 percent under 
the older Diagnostic Code 5293 as that would be pyramiding.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Most of his 
radiculopathy is to his right extremity and he already is 
receiving a separate 20 percent rating for radiculopathy of 
the right hand as secondary to his service-connected cervical 
radiculopathy.  The older Diagnostic Code 5290 and Diagnostic 
Code 5003 need not be considered as the highest ratings 
available under both codes is less than 40 percent.  The 
veteran does not meet a rating in excess of 40 percent under 
the revised back regulations as the evidence did not show 
that he had ankylosis or incapacitating episodes requiring 
bedrest prescribed by a physician.  

While the veteran has indicated that his service-connected 
cervical spine disorder has interfered with his work, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that a 40 percent rating under Diagnostic 
Code 5293 is warranted.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
rating is increased to 40 percent.  


ORDER

Entitlement to a 40 percent rating for the veteran's service-
connected cervical spine disorder (but no higher) is allowed, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


